Case 2:20-cr-00134-SPC-MRM Document 176 Filed 07/23/21 Page 1 of 2 PageID 399


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO.: 2:20-cr-134-SPC-MRM

BRADLEY GRIFFIN aka JIT
(True Name: Bradley Jamal Griffin)
                                      /

                     REPORT AND RECOMMENDATION
                      CONCERNING PLEA OF GUILTY

      The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P.

11 and M.D. Fla. R. 1.02, and entered a plea of guilty to Count One of the Indictment

(Doc. 10) pursuant to the terms of a plea agreement.

      During the plea hearing, an issue arose as to the Defendant’s true name.

Defendant stated at the hearing that his true name is “Bradley Jamal Griffin.” The

name set forth in the Indictment (Doc. 10) is “Bradley Griffin.” After examining the

Defendant under oath concerning Defendant’s identity, Defendant acknowledged and

agreed that he is the person identified in the Indictment. I, therefore, find that the

Defendant who appeared before me is the same person described in and charged in the

Indictment.

      After cautioning and examining the Defendant under oath concerning each of

the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable

and voluntary as to Count One, and that the offense charged is supported by an

independent basis in fact containing each of the essential elements of such Count. I,

therefore, RECOMMEND that the plea of guilty be accepted and that the Defendant

be adjudged guilty and have sentence imposed accordingly. The parties have waived
Case 2:20-cr-00134-SPC-MRM Document 176 Filed 07/23/21 Page 2 of 2 PageID 400


the fourteen-day objection period to this Report and Recommendation. (Docs. 172,

174).

        Respectfully RECOMMENDED in Fort Myers, Florida on July 23, 2021.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Parties




                                       2
